Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 13-cv-03363-CMA-KMT

   SECURITIES AND EXCHANGE COMMISSION,

         Plaintiff,

   v.

   JESSE W. ERWIN, JR., and
   LEWIS P. MALOUF,

         Defendants, and

   DANIEL SCOTT CODDINGTON,

         Relief Defendant.


   ORDER GRANTING IN PART AND DENYING IN PART BOTH PLAINTIFF’S MOTION
     FOR SUMMARY JUDGMENT AGAINST RELIEF DEFENDANT DANIEL SCOTT
      CODDINGTON AND RELIEF DEFENDANT CODDINGTON’S MOTION FOR
                          SUMMARY JUDGMENT


         This matter is before the Court on Plaintiff’s Motion for Summary Judgment

   Against D. Scott Coddington (Doc. # 251) and Relief Defendant Scott Coddington’s

   Motion for Summary Judgment (Doc. # 253). In its Motion, the Securities and Exchange

   Commission (the “Commission”) moves for summary judgment against Relief Defendant

   Daniel Scott Coddington (“Scott Coddington” or “Mr. Coddington”) on its claim that he

   was unjustly enriched when he received ill-gotten funds obtained from securities fraud

   committed by his father Daniel Dirk Coddington (“Daniel Coddington”), Golden Summit

   Investors Group Ltd. (“Golden Summit”), Extreme Capital Ltd. (“Extreme Capital”), and
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 2 of 19




   Jesse W. Erwin, Jr. (collectively, “Defendants”). In his Motion, Scott Coddington asserts

   that he is an improperly named relief defendant on the grounds that he has a legitimate

   claim to the funds he received and he no longer possesses the funds. For the following

   reasons, both Motions are granted in part and denied in part.

                                        I.     BACKGROUND 1

   A.       SECURITIES FRAUD BACKGROUND

            In December 2013, the Commission filed this civil action against thirteen

   defendants and five relief defendants based on their respective roles in fraudulently

   inducing more than 30 investors to transfer approximately $18 million in cash and

   approximately $11.4 million in collateralized mortgage obligations (“CMOs”) to entities

   controlled by Mr. Erwin and Daniel Coddington, who is now deceased.

            From at least July 2010 through at least July 2011, Defendants offered and sold

   securities in the form of investment contracts with Golden Summit and Extreme Capital

   to participate in a “CMO Trading Program.” Only 60- to 70% of the money Daniel

   Coddington and Mr. Erwin received from investors was used to purchase CMOs. They

   diverted, on average, approximately 30% of the investors’ funds for their own personal

   use and for purposes other than for purchasing CMOs. See (Doc. # 241 at 8–27). 2



   1
       Unless otherwise noted, the following facts are undisputed.
   2
     In October 2015, Daniel Coddington and Mr. Erwin were indicted on two counts of securities
   fraud and thirteen counts of wire fraud stemming from the conduct alleged in this action. See
   United States v. Daniel Dirk Coddington and Jesse W. Erwin, Jr., No. 15-cr-00383-RBJ (D.
   Colo., filed Oct. 5, 2015). Ultimately, Mr. Erwin pled guilty to one count of securities fraud and
   one count of wire fraud and was sentenced to 58 months of imprisonment. Daniel Coddington
   was convicted at trial on all counts, but his conviction was later reversed on the basis that he
   died while his appeal was pending.

                                                     2
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 3 of 19




          Based on Defendants’ misrepresentations, three investors wire transferred

   $1,324,983 to Golden Summit’s bank account and at least twelve investors wire

   transferred $7,332,908 to Mr. Erwin’s escrow account in October and November of

   2010. (Doc. # 251 at 7.) Of the $7.3 million that came into Mr. Erwin’s escrow account

   during November 2010, only $4.2 million was sent to Golden Summit’s brokerage

   account. Nearly all of the investors’ funds left in Mr. Erwin’s escrow account were

   transferred to Extreme Capital and Coddington Family Trust without any consideration.

          Between November and December of 2010, Daniel Coddington directed Mr.

   Erwin to transfer a total of $1,805,966.75 of investors’ funds from Mr. Erwin’s escrow

   account in New York to Extreme Capital’s Wells Fargo bank account in Colorado. (Id. at

   9.) Additionally, between November 2010 and April 2011, Daniel Coddington and Mr.

   Erwin transferred a total of $815,000 in investors’ funds to Coddington Family Trust’s

   Wells Fargo bank account, contrary to the agreements with investors to use their funds

   to purchase CMOs only. Some of the investors’ funds were then sent to third parties

   and paid to Scott Coddington, as discussed in detail below.

          Defendants did not purchase any CMOs, hypothecate CMOs to obtain lines of

   credit, or engage in securities trading transactions to fulfill the terms of Golden Summit’s

   investment contracts. (Id.) Despite Daniel Coddington’s promise to return investors’

   money, only one investor received his money back. The other investors did not receive

   any of their money back. All but one investor lost their entire investment. (Id. at 8.)




                                                 3
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 4 of 19




   B.     SCOTT CODDINGTON

          During the relevant period, Scott Coddington was an officer and director of

   Golden Summit and Extreme Capital; he was not an employee of either entity. (Id. at 9.)

   During parts of 2010, 2011, and 2012, Scott Coddington worked for his father as his

   personal assistant. (Doc. # 253 at 2.) Mr. Coddington did whatever his father asked him

   to do, including the following tasks: writing checks for his father’s companies, Extreme

   Capital and Golden Summit; filling out brokerage account agreements, scanning

   documents, getting office supplies, collecting mail from the companies’ P.O. box,

   executing bank transactions, being a signatory on Extreme Capital and Golden

   Summit’s bank accounts, pulling documents off the Internet and filling them out, drafting

   correspondence, moving and unpacking his father’s belongings, meeting with cleaning

   staff, picking up items from the store, and making sure his father ate meals. (Id. at 3–4.)

   Scott Coddington asserts that he worked around 30 to 40 hours per week for his father,

   which the Commission disputes.

          During parts of 2010, 2011, and 2012, Scott Coddington was paid $6,000 per

   month (or $5,000 per month for part of 2010) through Extreme Capital and Golden

   Summit. (Id. at 4.) He was paid once per month, typically at the beginning of the month

   through cash withdrawals from the bank. Mr. Coddington received at least $108,000 in

   cash withdrawals from Extreme Capital’s bank account between September 2010 and

   May 2012. Compare (Doc. # 253 at 5) (Coddington’s calculation that he withdrew

   $119,000) with (Doc. # 265 at 7) (the Commission’s calculation that he withdrew

   $108,000). Mr. Coddington asserts that the monthly withdrawals constituted salary


                                                4
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 5 of 19




   payments for work he performed as Daniel Coddington’s personal assistant. The

   Commission asserts that Scott Coddington did not provide services to either Extreme

   Capital or Golden Summit and, therefore, he was unjustly enriched by these payments.

          Between November 2010 and April 2012, Scott Coddington withdrew

   $120,509.10 in cash from the Coddington Trust bank account in ten transactions. (Doc.

   # 251 at 12.) Mr. Coddington asserts, and the Commission does not dispute, that he

   made these cash withdrawals on his father’s behalf, that he transferred the money to his

   father shortly after withdrawing it, and that he did not benefit from the withdrawals. See

   (Doc. # 266 at 9); (Doc. # 265 at 12).

          Mr. Coddington also received gifts from his father. In June 2011, Daniel

   Coddington gave him a $15,000 cash gift. (Doc. # 253 at 6.) In December 2010 and

   January 2012, Daniel Coddington gave Scott Coddington a total of $30,000 in cash

   Christmas gifts, drawn from Coddington Family Trust’s bank account. (Id. at 7.) On two

   occasions, funds from Extreme Capital and Coddington Family Trust were used to pay

   school tuition for Scott Coddington’s children. First, in May 2011, Daniel Coddington

   paid $10,835 in tuition, drawn from Extreme Capital’s bank account, to the school Mr.

   Coddington’s children attended. (Id. at 6.) Second, on April 11, 2012, Scott Coddington

   wrote a tuition check for $10,903.57, drawn on Coddington Family Trust’s bank account.

   (Doc. # 251 at 12.)

          Scott Coddington also received $28,000 from Extreme Capital as a car loan from

   his father to buy a 2008 Honda Odyssey mini-van. (Doc. # 253 at 6.) Mr. Coddington

   asserts that he paid his father back in full, which the Commission disputes.


                                                5
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 6 of 19




          Scott Coddington no longer possesses any of the money he received from the

   securities fraud, as it was spent years ago on various living expenses. (Id. at 9.)

                                   II.    LEGAL STANDARDS

          Summary judgment is warranted when “the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” if it is essential to the proper

   disposition of the claim under the relevant substantive law. Wright v. Abbott Labs., Inc.,

   259 F.3d 1226, 1231–32 (10th Cir. 2001). A dispute is “genuine” if the evidence is such

   that it might lead a reasonable jury to return a verdict for the nonmoving party. Allen v.

   Muskogee, Okl., 119 F.3d 837, 839 (10th Cir. 1997). When reviewing a motion for

   summary judgment, a court must view the evidence in the light most favorable to the

   non-moving party. See id. However, conclusory statements based merely on conjecture,

   speculation, or subjective belief do not constitute competent summary judgment

   evidence. Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004).

          The moving party bears the initial burden of demonstrating the absence of a

   genuine dispute of material fact and entitlement to judgment as a matter of law. Id. In

   attempting to meet this standard, a movant who does not bear the ultimate burden of

   persuasion at trial does not need to disprove the other party’s claim; rather, the movant

   need simply point out to the Court a lack of evidence for the other party on an essential

   element of that party’s claim. Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th

   Cir. 1998) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986)).




                                                  6
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 7 of 19




          Once the movant has met its initial burden, the burden shifts to the nonmoving

   party to “set forth specific facts showing that there is a genuine issue for trial.” Anderson

   v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party may not simply

   rest upon its pleadings to satisfy its burden. Id. Rather, the nonmoving party must “set

   forth specific facts that would be admissible in evidence in the event of trial from which a

   rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671. Stated

   differently, the party must provide “significantly probative evidence” that would support a

   verdict in his favor. Jaramillo v. Adams Cty. Sch. Dist. 14, 680 F.3d 1267, 1269 (10th

   Cir. 2012). “To accomplish this, the facts must be identified by reference to affidavits,

   deposition transcripts, or specific exhibits incorporated therein.” Id.

                                      III.    DISCUSSION

          In the instant action, the Commission has not accused Scott Coddington of any

   wrongdoing. Instead, the Commission has named him as a relief defendant, alleging

   that he was unjustly enriched by ill-gotten gains from the securities fraud committed by

   Defendants.

          The Commission moves for summary judgment on its claim that Scott

   Coddington was unjustly enriched by $317,247.67 3 in ill-gotten gains derived from the

   underlying securities fraud and moves the Court to order disgorgement of that amount.

   Mr. Coddington moves for summary judgment on the grounds that he has a legitimate

   claim to all of the funds the Commission seeks to disgorge and he is no longer in

   possession of the funds. For the following reasons, the Commission’s Motion is granted

   3
    This total was amended to include the $28,000 car loan that Mr. Coddington admitted to
   having received in his Motion for Summary Judgment.

                                                 7
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 8 of 19




   as to the gifts and tuition payments, and it is denied as to the $28,000 car loan and the

   $108,000 in purported salary payments. Mr. Coddington’s Motion is granted with

   respect to the $120,509.10 in cash withdrawals from the Coddington Family Trust bank

   account and is denied in all other respects.

   A.     APPLICABLE LAW

          The Commission is authorized by both the Securities Act of 1933 (“Securities

   Act”) and the Securities Exchange Act of 1934 (“Exchange Act”) to bring civil

   enforcement actions seeking equitable relief in the form of injunctions against those

   committing violations of the Acts. See 15 U.S.C. §§ 77t(b), 78u(d)(1). In such actions,

   federal courts may grant “any equitable relief that may be appropriate or necessary for

   the benefit of investors.” 15 U.S.C. § 78u(d)(5).

          Disgorgement is well-recognized as a form of “equitable relief” that prevents

   defendants from “circumventing” courts’ ability to “recapture fraud proceeds by the

   simple procedure of giving those proceeds to friends and relatives.” SEC v. United Am.

   Ventures, LLC, No. 10-cv-568, 2012 U.S. Dist. LEXIS 51978, at *29–*30 (D.N.M. Mar.

   2, 2012) (internal quotation omitted); see also SEC v. Shields, 744 F.3d 633, 637 n.2,

   639 (10th Cir. 2014). As relevant to the instant Motions, courts “have broad equitable

   powers to order disgorgement from third parties who have received the proceeds of

   another’s violation of securities laws if the party in possession of the proceeds has no

   legitimate claim to it.” SEC v. End of the Rainbow Partners, LLC, No. 1:17-cv-02670-

   MSK, 2020 U.S. Dist. LEXIS 21198, at *11 (D. Colo. Feb. 7, 2020) (citing S.E.C. v.

   World Capital Market, Inc., 864 F.3d 996, 1003–04 (9th Cir. 2017)). In such


                                                  8
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 9 of 19




   circumstances, non-violating third parties are referred to as “relief defendants” or

   “nominal defendants.”

          To establish a claim for disgorgement against a relief defendant, the Commission

   must show that the relief defendant: 1) received ill-gotten funds; and 2) does not have a

   legitimate claim to those funds. S.E.C. v. Cherif, 933 F.2d 403, 414 (7th Cir. 1991)

   (citations omitted). Because of the non-interested status of the relief defendant, there is

   no claim against him and it is unnecessary to obtain subject matter jurisdiction over him

   once jurisdiction over the defendant is established. Id. at 414; Farmers' Bank v .

   Hayes, 58 F.2d 34, 36 (6th Cir. 1932).

   B.     ANALYSIS

          1.     Whether Scott Coddington Received Ill-Gotten Funds

          The Commission has demonstrated that there is no genuine dispute of material

   fact with respect to whether Defendants committed securities fraud in violation of the

   Securities Act and the Exchange Act, as well as whether Scott Coddington received ill-

   gotten funds from that securities fraud. Although Mr. Coddington nominally disputes that

   any violations of securities laws occurred (Doc. # 253 at 2), he has conceded all

   material facts that establish the underlying securities fraud (Doc. # 266 at 2).

                 a.     Defendants committed securities fraud

          To prove a violation of Section 17(a) of the Securities Act, the Commission must

   show that a defendant, directly or indirectly, in the offer or sale of securities, by use of

   interstate commerce or the mails did one or more of the following: (a) employed a

   device, scheme, or artifice to defraud investors; (b) obtained money or property by


                                                 9
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 10 of 19




    means of an untrue statement of material fact or by omitting to state a material fact that

    made what was said, under the circumstances, misleading; or (c) engaged in a

    transaction, practice, or course of business that operated, or would operate, as a fraud

    or deceit upon the purchaser of securities. 15 U.S.C. § 77q(a). The Commission must

    also show that a defendant acted with scienter for violation of Section 17(a)(1) or

    negligently for Sections 17(a)(2) and (3). See Aaron v. SEC, 446 U.S. 680, 695–702

    (1980); In re Level 3 Communications, Inc. Sec. Lit., 667 F.3d 1331, 1343 n.12 (10th

    Cir. 2012).

           Similarly, to prove a violation of Section 10(b) of the Exchange Act or Rule 10b-5

    thereunder, the Commission must show that a defendant, directly or indirectly, in

    connection with the purchase or sale of securities, by the use of means or

    instrumentalities of interstate commerce or of the mails, did one or more of the

    following: (a) employed a device, scheme or artifice to defraud; (b) made an untrue

    statement of material fact or omitted to state a material fact necessary in order to make

    the statements made, in the light of the circumstances under which they were made, not

    misleading; or (c) engaged in an act, practice, or course of business which operated or

    would operate as a fraud or deceit upon purchasers of securities; with scienter. 15

    U.S.C. § 78j(b); 17 C.F.R. § 240.10b-5; see SEC v. Wolfson, 539 F.3d 1249, 1256 (10th

    Cir. 2008).

           In the instant case, the Commission has demonstrated that Defendants offered

    and sold securities in the form of investments in Golden Summit’s CMO Trading

    Program. See 15 U.S.C. §§ 77b(a)(1), 78c(a)(10) (defining the term “security” to include


                                                10
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 11 of 19




    any “stock,” “bond,” “or “investment contract.”). It has further demonstrated that

    Defendants used interstate commerce or the mails to defraud investors; specifically,

    Defendants discussed the CMO Trading Program in telephone calls, sent the

    investment agreements by email, and directed investors to wire transfer funds to the

    bank accounts of Golden Summit and Mr. Erwin through interstate commerce.

           Moreover, the Commission has established that Defendants offered and sold

    investments in Golden Summit or Extreme Capital, with scienter, by means of

    misrepresentations of material fact. Defendants knowingly made the following

    misrepresentations, among others, to investors: Coddington had the experience and

    connections necessary to successfully hypothecate the CMOs; all investors’ funds

    would be used to acquire CMOs, which would be used as collateral to obtain loans from

    European banks with the CMOs remaining in Golden Summit’s brokerage account; part

    of the loan proceeds were to be paid to the investors as a pre-trade distribution with the

    balance of the proceeds invested in a trading program that bought and sold securities;

    the profits were to be paid to investors; and Defendants were to receive no

    compensation until after hypothecation of the CMOs and trading profits were received

    by investors. By means of these material misrepresentations of fact, Defendants offered

    and sold securities and obtained at least $8,657,890 of investors’ funds.

           Accordingly, the Commission has established that Defendants committed

    securities fraud in violation of Section 17(a) of the Securities Act, Section 10(b) of the

    Exchange Act, and Rule 10b-5 thereunder.




                                                 11
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 12 of 19




                  b.     Scott Coddington received proceeds from that fraud

           It is undisputed that Daniel Coddington, Golden Summit, and Mr. Erwin

    transferred $1,805,966.75 of the investors’ funds to Extreme Capital and $815,000 in

    cash to Coddington Family Trust. Neither Extreme Capital nor Coddington Family Trust

    provided any consideration for the funds.

           In turn, funds from Extreme Capital and Coddington Family Trust were diverted

    to Scott Coddington. Between December 2010 and May 2012, Scott Coddington

    withdrew a total of at least $108,000 in cash from Extreme Capital’s bank account.

    Between November 2010 and April 2012, Scott Coddington withdrew a total of

    $120,509.10 from Coddington Trust’s bank account. Mr. Coddington also received

    $45,000 in cash gifts from his father, which were drawn from the bank accounts of

    Extreme Capital and Coddington Family Trust, between December 2010 and January

    2012. In June 2011, Scott Coddington borrowed $28,000 from his father, drawn from

    Extreme Capital’s bank account, to buy a car. Extreme Capital and Coddington Trust

    also made two tuition payments, 4 totaling $21,738.57, to the school Scott Coddington’s

    children attended.

           The Commission has met its burden of establishing that the aforementioned

    funds, provided by Extreme Capital and Coddington Family Trust for the benefit of Scott


    4
      Mr. Coddington concedes that he withdrew $10,903 from Coddington Family Trust as tuition
    for his children but objects to the Commission seeking disgorgement of those funds because it
    did not include that tuition payment in its Amended Response to Interrogatories, which
    contained a list of 101 transactions between March 2010 and May 2012, and noted that Mr.
    Coddington was unjustly enriched by at least $1,563,983.80. (Doc. # 266-1.).The Court agrees
    with the Commission that Mr. Coddington should not be surprised by the Commission’s
    inclusion of this second tuition payment as he signed the check drawn on Coddington Trust’s
    account, thereby receiving the benefit of ill-gotten funds.

                                                 12
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 13 of 19




    Coddington, were investors’ funds obtained through the underlying securities fraud. Mr.

    Coddington has provided no evidence to dispute that conclusion. Therefore, summary

    judgment on this element of the Commission’s claim for disgorgement is warranted.

           2.       Whether Scott Coddington Has a Legitimate Claim to Those Funds

           The crux of the cross-Motions for Summary Judgment is whether Mr. Coddington

    has a legitimate claim to the funds he received. A legitimate claim to ill-gotten funds

    may be established if the relief defendant can demonstrate that he provided some

    services as consideration for the identified funds. F.T.C. v. Direct Mktg. Concepts, Inc.,

    569 F. Supp. 2d 285, 312 (D. Mass. 2008), aff'd, 624 F.3d 1 (1st Cir. 2010) (citing

    F.T.C. v. Transnet Wireless Corp., 506 F. Supp. 2d 1247, 1273 (S.D. Fla. 2007)

    (“Nothing on the record indicates that [relief defendant] had a legitimate claim to the

    funds; [relief defendant] did not provide any services to either company to warrant the

    payments.”)).

           The Commission seeks disgorgement of $323,247.67, which constitutes

    $108,000 in cash payments Scott Coddington claims to have received as a salary,

    $45,000 in cash gifts, a $28,000 car loan, a $10,835 tuition payment from Extreme

    Capital, a $10,903.57 tuition payment from Coddington Family Trust, and monthly cash

    withdrawals of $120,509.10 from Coddington Trust. The Court concludes herein that the

    Commission is entitled to summary judgment with respect to the cash gifts and the

    tuition payments, and that Mr. Coddington is entitled to summary judgment with respect

    to the monthly cash withdrawals of $120,509.10 from Coddington Trust. However, the




                                                13
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 14 of 19




    Court concludes that genuine issues of material fact preclude summary judgment as to

    the remainder of the funds.

              a. Cash gifts and tuition payments

           In general, “the receipt of property as a gift, without the payment of consideration,

    does not create a ‘legitimate claim’ sufficient to immunize the property from

    disgorgement.” Commodity Futures Trading Comm'n v. Walsh, 618 F.3d 218, 226 (2d

    Cir. 2010) (citing S.E.C. v. Cavanagh, 155 F.3d 129, 137 (2d Cir. 1998) (explaining that

    to hold a relief defendant has a legitimate claim to an ill-gotten gift “would allow almost

    any defendant to circumvent the SEC's power to recapture fraud proceeds[ ] by the

    simple procedure of giving [the proceeds] to friends and relatives, without even their

    knowledge.”)). In keeping with that principle, courts have ordered relief defendants to

    disgorge ill-gotten funds, or items purchased with those funds, that were obtained

    without consideration. See, e.g., S.E.C. v. George, 426 F.3d 786, 798 (6th Cir. 2005)

    (affirming disgorgement of gifted diamond ring because it was obtained with proceeds of

    fraud); Cavanagh, 155 F.3d at 136–37 (finding that relief defendants lacked a legitimate

    claim to proceeds from sale of shares because the Commission was likely to show they

    gave no consideration for the shares and, thus, received them as a gift).

           The Commission has demonstrated that Scott Coddington lacks any legitimate

    claim to the cash gifts and school tuition payments. Mr. Coddington concedes that he

    received $45,000 in cash from his father as gifts. Further, Mr. Coddington has not

    rebutted the Commission’s showing that he gave no consideration for the $21,738.57 in

    tuition payments drawn from the bank accounts of Extreme Capital and Coddington


                                                 14
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 15 of 19




    Family Trust. Therefore, these payments constitute gifts as well. See Cavanagh, 155

    F.3d at 136–37. It follows that Mr. Coddington lacks a legitimate claim to both the cash

    gifts and the tuition payments, which total $66,738.57, and summary judgment is

    warranted with respect to those funds. 5

                   b.      Cash withdrawals of $120,509.10

           On the other hand, Mr. Coddington is entitled to summary judgment with respect

    to the $120,509.10 in cash that he withdrew from the Coddington Family Trust bank

    account between November 2010 and April 2012. In Liu v. SEC, the Supreme Court

    clarified that disgorgement under Section 21(d)(5) must be limited to a defendant’s net

    profits, excluding legitimate expenses. 140 S. Ct. 1936, 1948–50 (2020). Mr.

    Coddington has provided evidence, and the Commission does not dispute, that he

    made the $120,509.10 in cash withdrawals on his father’s behalf and that he transferred

    the money to his father shortly after withdrawing it. See (Doc. # 253 at 7); (Doc. # 265 at

    12). Thus, there is no genuine dispute as to whether Mr. Coddington kept and/or


    5
      In his Motion and his Response to the Commission’s Motion, Mr. Coddington asserts that this
    Court lacks subject matter jurisdiction over the Commission’s claim for disgorgement under 15
    U.S.C. § 78u(d) because a properly named relief defendant “has no ownership interest in the
    property which is the subject of litigation” and he asserts a legitimate claim to the ill-gotten funds
    that he received. See Cherif, 933 F.2d at 414. This argument is mooted by the Court’s findings
    that Mr. Coddington lacks a legitimate claim to the cash gifts and tuition payments as a matter of
    law. Further, at least two federal courts of appeals have rejected this argument, explaining that
           relief defendants cannot defeat jurisdiction simply by asserting an ownership
           interest in the disputed funds; rather, . . . they must assert an interest both
           “recognized in law” and “valid in fact.” Otherwise, any third party with a custodial
           claim to the proceeds of securities violations committed by others would be able
           to defeat relief defendant jurisdiction “simply by stating a claim of ownership,
           however specious.”
    World Cap. Mkt., Inc., 864 F.3d at 1005 (quoting Kimberlynn Creek Ranch, Inc., 276 F.3d 187,
    191–92 (4th Cir. 2002) (rejecting relief defendant's ownership claim as “not factually valid”)).

                                                     15
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 16 of 19




    benefitted from the withdrawals. Pursuant to Liu, disgorgement of these funds would

    constitute unauthorized disgorgement beyond Mr. Coddington’s net profits from

    Defendants’ wrongdoing. Accordingly, Mr. Coddington is entitled to summary judgment

    with respect to these funds.

                   c.     All remaining funds

           Upon consideration of the Motions, the related briefing, and the applicable law,

    the Court finds that there are genuine disputes of material fact that preclude summary

    judgment for either party on the Commission’s claim for disgorgement of the $28,000

    car loan and the $108,000 in purported salary payments. These genuine disputes of

    material fact include, but are not limited to:

          •   whether Scott Coddington paid his father back in full for the $28,000 car loan;

          •   what value, if any, Scott Coddington’s services as a personal assistant to

              Daniel Coddington conferred on Extreme Capital and/or Golden Summit; and

          •   relatedly, what ownership interest, if any, Scott Coddington has in the disputed

              “salary” payments. 6




    6
      Payment as compensation for services actually performed by a relief defendant for a principal
    defendant, “albeit paid out of proceeds of the principal defendant’s fraud,” indicates that the
    relief defendant “has a ‘legitimate claim’ to the money absent proof of culpability on his part.”
    CFTC v. Hanover Trading Corp., 34 F. Supp. 2d 203, 207 (S.D.N.Y. 1999); see also Direct
    Mktg. Concepts, Inc., 569 F. Supp. 2d at 312 (finding questions of fact remained with respect to
    whether certain funds were legitimate compensation for services rendered by the relief
    defendants and, thus, whether the funds could be disgorged); cf. U.S. Commodity Futures
    Trading Com'n v. Schiera, No. CV05 2660 CAS, 2006 WL 4586786, at 6 (S.D.Cal. Dec. 11,
    2006) (“The Relief Defendants did not provide services to or on behalf of the Corporate
    Defendants and do not have a legitimate claim to the funds.”).

                                                     16
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 17 of 19




           3.     Whether Immediate Possession of the Funds Is Necessary for
                  Disgorgement

           Scott Coddington argues in his Motion that disgorgement of the aforementioned

    funds is inappropriate because he is not in possession of the funds. According to Mr.

    Coddington, a relief defendant who spends his ill-gotten gains cannot be ordered to

    disgorge them. Contrary to Mr. Coddington’s assertion, “ongoing possession of the [ill-

    gotten] funds is not required for disgorgement.” World Cap. Mkt., Inc., 864 F.3d at 1007.

    Accordingly, courts have ordered relief defendants to disgorge ill-gotten gains that were

    no longer in the relief defendant’s immediate possession. See, e.g., George, 426 F.3d

    at 798 (affirming order requiring relief defendant to disgorge ill-gotten gains spent on car

    lease and for “unspecified purposes”). As the District of Columbia Circuit Court of

    Appeals has noted, to conclude otherwise “would lead to absurd results” and would

    “perpetuate rather than correct an inequity.” S.E.C. v. Banner Fund Int'l, 211 F.3d 602,

    617 (D.C. Cir. 2000). Indeed, if this Court were to adopt Mr. Coddington’s immediate-

    possession requirement, then “a defendant who was careful to spend all the proceeds

    of his fraudulent scheme, while husbanding his other assets, would be immune from an

    order of disgorgement.” Id. The Court declines to encourage such inequity by

    sanctioning Mr. Coddington’s choice to pay down his living expenses with investors’

    funds rather than his own assets.

           Likewise, Mr. Coddington’s argument that disgorgement of the tuition payments

    is improper because the school possesses these funds is fruitless. “A person who

    controls the distribution of illegally obtained funds is liable for the funds he or she

    dissipated as well as the funds he or she retained.” S.E.C. v. Platforms Wireless Int'l

                                                  17
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 18 of 19




    Corp., 617 F.3d 1072, 1098 (9th Cir. 2010). The tuition payments in this case were

    made to a third party for the benefit of Scott Coddington. Put differently, if investors’

    funds were not used to pay the tuition for Mr. Coddington’s children, Mr. Coddington

    would have needed to use his own assets to do so. As with the other funds no longer in

    Mr. Coddington’s possession, exempting the tuition payments from a disgorgement

    order would lead to the absurd result of granting Mr. Coddington immunity for spending

    the proceeds of fraud in lieu of his own assets.

                                       IV.     CONCLUSION

           For the foregoing reasons, it is ORDERED as follows:

              •   Plaintiff’s Motion for Summary Judgment Against D. Scott Coddington

                  (Doc. # 251) is GRANTED IN PART AND DENIED IN PART. It is

                  GRANTED with respect to the $45,000 in cash gifts and $21,738.57 in

                  tuition payments. It is DENIED as to the $120,509.10 in cash withdrawals

                  from the Coddington Family Trust bank account, the $108,000 in disputed

                  “salary” payments, and the $28,000 car loan. The Commission’s request

                  for prejudgment interest is DENIED WITHOUT PREJUDICE as it is better

                  suited for post-trial resolution;

              •   Relief Defendant Scott Coddington’s Motion for Summary Judgment (Doc.

                  # 253) is GRANTED IN PART AND DENIED IN PART. It is GRANTED as

                  to the $120,509.10 in cash withdrawals from the Coddington Family Trust

                  bank account. It is DENIED in all other respects;

              •   summary judgment shall enter in favor of Plaintiff Securities and Exchange


                                                  18
Case 1:13-cv-03363-CMA-KMT Document 293 Filed 08/10/21 USDC Colorado Page 19 of 19




                Commission and against Relief Defendant D. Scott Coddington on

                Plaintiff’s claim for disgorgement with respect to the $45,000 in cash gifts

                and $21,738.57 in tuition payments only;

            •   summary judgment shall enter in favor of Relief Defendant D. Scott

                Coddington on Plaintiff’s claim for disgorgement with respect to the

                $120,509.10 in cash withdrawals from the Coddington Family Trust bank

                account only;

            •   Relief Defendant D. Scott Coddington is hereby ORDERED to pay

                $66,738.57 in disgorgement; and

            •   the parties shall inform the Court, by email sent to

                Arguello_Chambers@cod.uscourts.gov by August 20, 2021, of how many

                days they will require to try the Commission’s remaining claim for

                disgorgement against Scott Coddington.

         DATED: August 10, 2021

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              19
